Brown, J.
(dissenting). I am of opinion that the judge, in rul*736ing on the defendant’s motion for a mistrial, was obliged to consider the totality of the juror’s actions and comments. The juror’s oft repeated statement — “I want to go home” — coupled with her “Not guilty,” manifest confusion, frustration, or lack of concern. When those statements are put in context with her previous indications that she was prepared to vote either guilty or not guilty — apparently whichever vote would allow her to go home more quickly — I cannot confidently conclude that the jury’s deliberative process met constitutional muster. See Commonwealth v. Webster, 391 Mass. 271, 277 (1984). What happened here is no way to run a railroad. This train was off the tracks, and the judge should have allowed the motion for a mistrial. See Commonwealth v. Reinstein, 381 Mass. 555, 561 (1980).